Opinion issued November 4, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00691-CR
NO. 01-10-00692-CR
———————————
RAYFORD
DWAYNE COLEMAN, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 228th District Court
Harris
County, Texas

Trial
Court Case No. 1204264 and 1237959
 

MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  Appellant, Rayford Dwayne
Coleman, pleaded guilty to the offenses of possession with intent to deliver a controlled
substance, and the trial court, in accordance with his plea agreements with the
State, sentenced him to confinement for 17 years.   
          After the trial court sentenced
appellant to a punishment that fell within the terms of the plea agreements, it
certified that these cases are plea-bargained cases and appellant has no right
to appeal.  Although appellant filed a timely
pro se notice of appeal, he does not appeal any pre-trial matters, and the
trial court did not give him permission to appeal.
           We conclude that the trial court’s certifications
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” is supported by the
records that show that he entered into agreed pleas with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss these appeals “without
further action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeals for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).